900 F.2d 252Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles Hoover HUNSUCKER, Jr.;  John Edward Kuplen,Plaintiffs-Appellants,v.James G. MARTIN;  Aaron J. Johnson;  Joseph L. Hamilton;Nathan A. Rice;  Linwood V. Stephenson,Defendants-Appellees.
No. 90-6005.
United States Court of Appeals, Fourth Circuit.
Submitted March 5, 1990.Decided March 16, 1990.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Franklin T. Dupree, Jr., Senior District Judge.  (C/A No. 89-401-CRT-D).
Charles Hoover Hunsucker, Jr., John Edward Kuplen, appellants pro se.
E.D.N.C.
DISMISSED.
Before ERVIN, Chief Judge, and PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
Charles Hoover Hunsucker, Jr. and John Edward Kuplen appeal the district court's order staying the action on the docket pending proof of exhaustion of administrative remedies pursuant to 42 U.S.C. Sec. 1997e.  We dismiss the appeal for lack of jurisdiction.


2
Under 28 U.S.C. Sec. 1291 this Court has jurisdiction over appeals from final orders.  A final order is one which disposes of all issues in dispute as to all parties.  It "ends the litigation on the merits and leaves nothing for the court to do but execute the judgment."   Catlin v. United States, 324 U.S. 229, 233 (1945).


3
As the order appealed from is not a final order, it is not appealable under 28 U.S.C. Sec. 1291.  Nor is the order appealable under the provisions of 28 U.S.C. Sec. 1292 or as a collateral order under Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).   See generally Gulfstream Aerospace Corp. v. Mayacamas Corp., 485 U.S. 271 (1988).


4
Finding no basis for appellate jurisdiction, we deny leave to proceed in forma pauperis and dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED